BOWEN W. SIMMONS, Supernumerary Circuit Judge.
Appellant-defendant, an indigent, plead not guilty to an indictment charging rob*392bery. The jury heard the evidence, which was brief, and returned a verdict of guilty with punishment fixed at twelve years in the penitentiary.
Appellant’s counsel at the trial was appointed to represent his client on this appeal. With candor and frankness, he advises this court that after a thorough reconstruction of the trial and after a thorough review of the transcript, he concludes there was no error in the trial of the cause.
We agree with this conclusion. Our determination is rendered after a complete review of the trial procedure and the evidence in compliance with Title 15, § 389, Recompiled Code 1958. Defendant did not take the stand. The state’s evidence was confined to the res gestae of the offense, his apprehension and in-court identification.
The judgment of conviction is due to be and is hereby affirmed.
The foregoing opinion was prepared by the Hon. BOWEN W. SIMMONS, Supernumerary Circuit Judge, serving as a judge of this court under § 2 of Act No. 288, July 7, 1945, as amended; his opinion is hereby adopted as that of the court.
Affirmed.
All the Judges concur.